internal_revenue_service number release date index number ----------------------- ------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc intl b02 plr-116525-15 plr-127169-15 date date ty ------- legend shareholder --------------------------------------------------- spouse ---------------------------------------------- fc1 -------------------------- fc2 ----------------------------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- date ------------------------ accounting firm ---------------------------------- attorney ---------------------- law firm -------------------------- country ----------------- dear ------------------ this is in response to a letter dated date and subsequent correspondence submitted by shareholder’s authorized representative that requested the consent of the commissioner of the irs commissioner to make retroactive qualified_electing_fund qef elections under sec_1295 of the internal_revenue_code the code and sec_1_1295-3 with respect to shareholder’s investments in fc1 and fc2 the rulings contained in this letter are based upon information and representations submitted on behalf of shareholder by shareholder’s authorized representative and plr-116525-15 accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the requested rulings the material is subject_to verification on examination the information submitted in the requests is substantially as set forth below facts shareholder is a married individual who files a joint federal_income_tax return with spouse shareholder is a citizen of country and has been a permanent resident_of_the_united_states since year fc1 is an entity organized under the laws of country that is treated as a corporation for u s federal_income_tax purposes fc1 qualified as a passive_foreign_investment_company pfic as defined in sec_1297 in year fc2 also is an entity organized under the laws of country that is treated as a corporation for u s federal_income_tax purposes fc2 also qualified as a pfic in year fc1 wholly owned fc2 in year and all subsequent years on date shareholder acquired shares of fc1 and thus indirectly acquired shares of fc2 accounting firm prepared the joint u s federal tax_return shareholder filed with spouse in year and all subsequent years accounting firm employs experienced tax professionals and advised shareholder with respect to the u s federal_income_tax matters regarding shareholder's investments including shareholder's investment in fc1 and fc2 accounting firm is competent to render tax_advice to u s shareholders of foreign_corporations shareholder provided accounting firm all relevant facts and circumstances to prepare the joint u s federal tax returns he filed with spouse shareholder relied on accounting firm to provide advice with respect to filing and reporting requirements in general as well as any elections or statements that would be necessary to elect a specific tax treatment shareholder provided accounting firm with the contact information for the country- based attorneys and accountants to fc1 and fc2 non-u s advisors accounting firm had multiple discussions with the non-u s advisors regarding the status of fc1 and fc2 for u s federal_income_tax purposes accounting firm failed to identify fc1 or fc2 as a pfic during a year meeting between accounting firm and attorney an attorney at law firm shareholder’s files were reviewed the possibility that fc1 and fc2 were pfics was raised and discussed but it was determined that further analysis would be required to determine the pfic status of the entities after additional analysis including telephone conferences between attorney accounting firm and the non-u s advisors it was determined that fc1 and fc2 likely were each a pfic with respect to shareholder since year plr-116525-15 shareholder did not know or have reason to know that either fc1 or fc2 was a pfic or that he was eligible to make an election to treat fc1 and fc2 as a qef accounting firm did not advise shareholder that fc1 or fc2 was a pfic or of the availability of electing to treat fc1 or fc2 as a qef shareholder submitted affidavits under penalties of perjury describing the events that led to the failure to make qef elections with respect to fc1 and fc2 by the election due dates the discovery of the failure the engagement responsibilities of accounting firm and the extent to which shareholder relied on accounting firm shareholder also submitted affidavits from accounting firm signed under penalties of perjury setting forth accounting firm’s engagement and responsibilities as well as the advice concerning the tax treatment of fc1 and fc2 that accounting firm provided to shareholder shareholder has entered into a closing_agreement with the commissioner that covers the years for which shareholder is unable to file amended returns year through year pursuant to the closing_agreement shareholder has paid an amount that eliminates any prejudice to the united_states government as a consequence of shareholder and spouse’s inability to file amended returns for year through year further shareholder and spouse have filed an amended_return for each of year and year and paid all taxes and interest owed by reason of the pfic and qef status of fc1 and fc2 in those years shareholder was not required to include any amounts in income attributable to the retroactive qef elections for fc1 and fc2 for year for year shareholder included in income the amount attributable to his investments in fc1 and fc2 as if he had made a timely qef election with respect to each of fc1 and fc2 shareholder represents that as of the date of the requests for rulings the pfic status of fc1 and fc2 have not been raised by the irs on audit for any of the taxable years at issue ruling requested shareholder requests the consent of the commissioner to make a retroactive qef election for with respect to each of fc1 and fc2 for year under sec_1 f law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company plr-116525-15 under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united_states government as provided in sec_1_1295-3 the request is made before a representative of the irs raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1_1295-3 the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with shareholder’s ruling requests we conclude that shareholder has satisfied sec_1_1295-3 accordingly consent is granted to shareholder to make a retroactive qef election with respect to each of fc1 and fc2 for year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef elections we have approved a closing_agreement with shareholder with respect to those issues affecting his tax_liability on the basis set forth above pursuant to our practice with respect to such agreements the agreement contains a stipulation to the effect that any change or modification of applicable statutes enacted subsequent to the date of this plr-116525-15 agreement and made applicable to the taxable_period involved will render the agreement ineffective to the extent that it is dependent upon the statutes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely barbara rasch senior technical reviewer branch international cc
